Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1, 3-6, 8-9, 11-13, 15-19 have been reviewed and are addressed below.  Claims 2, 7, 10, 14 and 20 has been cancelled.

Response to Arguments/Arguments
With respect to applicant’s amendments filed on 8-30-21, it has been entered and are addressed below.
With respect to applicant’s arguments that the claims do not recite any judicial exemptions, since the steps cannot be performed by a mental process, since the human mind cannot insert a report object into a template object. Examiner respectfully disagree. The invention is directed falls under the certain methods of organizing human activity, since a user is inputting the information that are then analyzed using a generic computer processor. This falls under that managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) sub category. Additionally Judicial exceptions need not be old or long‐prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were “‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection.” The Supreme Court’s cited rationale for considering even “just discovered” judicial exceptions as exceptions stems from the concern that “without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’” The Federal Circuit has also applied this principle, for example, when holding the concept of using advertising as an exchange or currency abstract in Ultramercial, despite the patentee’s arguments that the concept was “new”.
 Applicant argues that the prior art does not teach a viewing context from a plurality of viewing context applied by an image viewer to a plurality of medical images based on the examination type selection. Examination respectfully disagree. Wang teaches “the diagnostic result explanation report generating means 25 specifies a model tomographic image 152 that corresponds to the standard tomographic image 141 based on the three dimensional model image and the three dimensional anatomical chart obtained by the comment information obtaining means 24, using the method described above. Thereafter, an anatomical chart 151 corresponding to the specified model tomographic image 152 is specified, and the two specified images are determined to be pieces of information to be inserted into insertion regions K53 and K52 of the image diagnosis result explanation field F5. In addition, information correlated to the anatomical portion correlated to the anatomical chart 151 is also displayed in the insertion region K52” (paragraph 146), which reads on viewing context from a plurality of viewing contexts based on the selected examination type.
Applicant argues that the prior art dose not teach wherein one or both of the examination type selection and the user analysis is a voice input. Examiner respectfully disagree. Wang in paragraph 104 recites “comment information may also include audio messages” and paragraph 74 “the type of modality utilized during examinations to obtain image information”) which reads on the limitations. 
Applicant argues that the prior art does not teach all four elements of wherein the image object and the report object comprises a plurality of: an identification label, an identification of the one of the plurality of medical images, a location within the one of the plurality of medical images, and a dictation comment. Examiner respectfully disagree. Wang in paragraph 88 recites “a patient ID for identifying the patient”, paragraph 74 recites “image ID's for identifying individual images”, paragraph 146 recites “an anatomical chart 151 corresponding to the specified model tomographic image 152 is specified, and the two specified images are determined to be pieces of information to be inserted into insertion regions K53 and K52 of the image diagnosis result explanation field F5. In addition, information correlated to the anatomical portion correlated to the anatomical chart 151 is also displayed in the insertion region K52” and paragraph 37 “The comment information may also include audio messages”, which reads on the four elements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8-9, 11-13, 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1, 3-6, 8-9, 11-13, 15-19 are drawn to a method, system and computer readable medium, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 9 and 16 recite “receiving an examination type selection”, “selecting a viewing context from a plurality of contexts to a plurality of medical images based on examination type selection”, “receiving a user analysis input with reference to the one of the plurality of images”, “generating an image object comprising the user analysis input”, “generating a report corresponding to the image object the report object comprising the user analysis input wherein the report is inserted into a reporting template”, “wherein one or both of the examination type selection and the user analysis input is a voice input” and “wherein the image object and the report comprises a plurality of an identification label, an identification of the one of the plurality of medical images, a location within the one of the plurality of medical image and a dictation comment..
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “processor”, “non-transitory machine readable medium”, “medical workstation”, “image viewer”, “memory”, “display system”, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of “wherein the image object is presented via the image viewer at the display system in the one of the plurality of medical images”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
paragraph 14 states that " a display system 150 may include a liquid crystal display, a light emitting diode display, and/or any suitable display or displays”.
Paragraph 9 recites “one or more of the functional blocks (e.g., processors or memories) may be implemented in a single piece of hardware (e.g., a general-purpose signal processor or a block of random access memory, hard disk, or the like) or multiple pieces of hardware”.
The claims recite the additional element of “wherein the image object is presented via the image viewer at the display system in the one of the plurality of medical images”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.

Dependent claim(s) 3-6, 8, 11-13, 15, 17-19 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-9, 11-13, 15-19 is/are rejected under 35 U.S.C. 102a2 as being Anticipated by Wang (2012/0084096).
With respect to Claim 1 Wang teaches a method comprising: 
receiving, by at least one processor of a medical workstation, an examination type selection (Wang paragraph 71 “receives image information according to the 
selecting, by the at least one processor, a viewing context from a plurality of viewing contexts applied by an image viewer to a plurality of medical images based on the examination type selection (Wang paragraph 106 “three dimensional model images are three dimensional images obtained by imaging model subjects with medical imaging devices (X ray CT apparatuses, MRI apparatuses, etc., for example)”); 
receiving, by the at least one processor, a user analysis input with reference to one of the plurality of medical images presented via the image viewer at a display system according to the viewing context (Wang paragraph 122 “anatomical tomographic images that correspond to specified tomographic images that constitute the three dimensional medical images are specified from among the anatomical tomographic images that constitute the three dimensional anatomical charts obtained as comment information”); 
generating, by the at least one processor, an image object comprising the user analysis input, wherein the image object is presented via the image viewer at the display system in the one of the plurality of medical images (Wang paragraph 122 “generating means 25 obtains three dimensional anatomical images (three dimensional anatomical charts) corresponding to the obtained three dimensional model images from the comment information database 13 via the comment information obtaining means 24. When the model tomographic images are specified, anatomical tomographic images that constitute the three dimensional anatomical charts corresponding to the model tomographic images are specified. That is, anatomical tomographic images that 
generating, by the at least one processor, a report object corresponding to the image object, the report object comprising the user analysis input, wherein the report object is inserted in a reporting template (Wang paragraph 122 “determined as images to be inserted into the insertion regions of the template”).
wherein one or both of the examination type selection and the user analysis input is a voice input (Wang 104 “comment information may also include audio messages” and paragraph 74 “the type of modality utilized during examinations to obtain image information”); 
wherein the image object and the report object comprises a plurality of: an identification label, an identification of the one of the plurality of medical images, a location within the one of the plurality of medical images, and a dictation comment (Wang paragraph 88 recites “a patient ID for identifying the patient”, paragraph 74 recites “image ID's for identifying individual images”, paragraph 146 recites “an anatomical chart 151 corresponding to the specified model tomographic image 152 is specified, and the two specified images are determined to be pieces of information to be inserted into insertion regions K53 and K52 of the image diagnosis result explanation field F5. In addition, information correlated to the anatomical portion correlated to the anatomical chart 151 is also displayed in the insertion region K52” and paragraph 37 “The comment information may also include audio messages”).

Claim 16 is rejected as above.


With respect to claim 3 Wang teaches  the method of claim 1, wherein: the viewing context comprises a hanging protocol and image analysis tools, and the user analysis input is one or both of a measurement instruction or an annotation provided via at least one of the image analysis tools (Wang paragraph 118).
Claim 11 is rejected as above.
Claim 18 is rejected as above.

With respect to claim 4 Wan teaches the method of claim 1, comprising selecting, by the at least one processor, the reporting template from a plurality of reporting templates based on the examination type selection (Wang paragraph 122).
Claim 17 is rejected as above.

With respect to claim 5 Wang teaches the method of claim 1, comprising: modifying the image object in response to an additional user analysis input, and automatically updating the report object corresponding to the image object in response to the modifying the image object (Wang paragraph 92  and 145).
Claim 12 is rejected as above.
Claim 19 is rejected as above.


Claim 13 is rejected as above.


With respect to claim 8 Wang teaches the method of claim 1, comprising presenting, at the display system, the reporting template comprising the report object (Wang Fig. 5).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626